Exhibit 10.14


--------------------------------------------------------------------------------


DEBT EXTENSION AGREEMENT
This Agreement is made and entered into as of this 6th day of January 2017, by
and between G. S. Beckwith Gilbert, of 35 Vista Drive, Greenwich, CT 06830
("Lender"), and PASSUR Aerospace, Inc. (formerly MEGADATA CORPORATION), a New
York corporation, with a principal place of business at One Landmark Square,
Suite 1900, Stamford, CT 06901 ("Borrower" or "PASSUR Aerospace"):
WITNESSETH
WHEREAS, PASSUR Aerospace has issued a promissory note to Lender for value
received; and
WHEREAS, Lender and PASSUR Aerospace desire to modify certain terms and
conditions of the debt extension agreement that was signed on January 20, 2016
that extended the original note to November 1, 2017 (the "Second Replacement
Note"), as of the date of this Agreement and issue a third replacement
promissory note (the "Third Replacement Note") in exchange for the Second
Replacement Note and other value received upon the terms and conditions set
forth herein (the "Exchange"); and
WHEREAS, the total principal amount due and owing under the promissory note as
of January 6, 2017 is $2,700,000;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:
 
1. MODIFICATION OF PREVIOUS NOTES:
The Second Replacement Note shall be exchanged for the Third Replacement Note as
set forth herein.  Notwithstanding the foregoing, after the effectiveness of the
Exchange, PASSUR Aerospace and the Lender agree that PASSUR Aerospace shall pay
to Lender all of the accrued interest as of the date hereof under the Second
Replacement Note, which is equal to $30,150, at the time of the issuance of the
Third Replacement Note.
 
2.  ISSUANCE AND TERMS OF THIRD REPLACEMENT NOTE; THE EXCHANGE:
For value received, on the date hereof, PASSUR Aerospace shall issue the Third
Replacement Note to Lender in the aggregate principal amount of $2,700,000 in
exchange for the Second Replacement Note.  The Third Replacement Note will be in
the form attached as Exhibit A hereto and will have the following terms:
(a)
TERM.  The principal amount of the Second Replacement Note, together with any
and all accrued and unpaid interest thereon, shall be paid in full on or by
November 1, 2018.




--------------------------------------------------------------------------------

(b)
INTEREST. The Third Replacement Note or any New Replacement Note shall bear
interest on the unpaid principal amount, from the date of issuance until paid in
full at maturity. Interest shall be payable at the annual rate of 6.0% from
January 6, 2017 to November 1, 2018 payable in cash. Interest payments shall be
made annually at October 31 of each year.



(c)
PREPAYMENT TERMS. The Third Replacement Note or any New Replacement Note plus
accrued interest may be prepaid in full at anytime without penalty.



(d)
SECURITY INTEREST: The security interest previously conveyed to lender shall
continue in full force and effect as an integral part of the Third Replacement
Note, as described in section (b) of the Third Replacement Note.



3. MISCELLANEOUS.
(a)
AMENDMENT AND MODIFICATION.  This Agreement may be amended, modified and
supplemented only by a written instrument signed by all of the parties hereto
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.

(b)
ENTIRE AGREEMENT.  This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters.

(c)
SEVERABILITY.  If any provision of this Agreement shall be determined to be
invalid or unenforceable under law, such determination shall not affect the
validity or enforceability of the remaining provisions of this Agreement.

(d)
GOVERNING LAW; JURISDICTION.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

(e)
COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written above.



PASSUR Aerospace, Inc.
One Landmark square, Suite 1900
Stamford, CT 06901
By: /s/James T. Barry
Name:  James T. Barry
Title:  President and Chief Executive Officer
By: /s/Louis J. Petrucelly
Name: Louis J. Petrucelly
Title:  Chief Financial Officer


LENDER
G.S. Beckwith Gilbert
35 Vista Drive
Greenwich, CT 06830
By: /s/G.S. Beckwith Gilbert
Name:  G.S. Beckwith Gilbert

 

--------------------------------------------------------------------------------